United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604


                                              May 12, 2010 
 
                                                   Before 
                                                                           
                                  WILLIAM J. BAUER, Circuit Judge 
 
                                  RICHARD A. POSNER, Circuit Judge 
 
                                  MICHAEL S. KANNE, Circuit Judge 
                                                
 
 
No. 09‐2722                                                   
                                                              
NARY KHENG,                                                  Appeal from the United States 
          Plaintiff‐Appellant,                               District Court for the Northern 
                                                             District of Illinois, Eastern 
          v.                                                 Division. 
                                                              
MICHAEL J. ASTRUE, Commissioner                              No. 08 C 3786 
of Social Security,                                           
          Defendant‐Appellee.                                Susan E. Cox, Magistrate Judge. 
                                                              
                                                              
                                                              

         Upon consideration of the governmentʹs petition for panel rehearing in this case (which 
was consolidated with No. 09–2270), the slip opinion issued on March 12, 2010, is amended as 
follows. The sentence on page 10 of the slip opinion stating (citations omitted) that ʺthe admin‐
istrative  law  judge  should  have  determined  whether  the  plaintiffʹs  ailments  are  at  present  to‐
tally disabling, and, if so, he should have retained a medical expert to estimate how grave her 
condition was in March 2004ʺ is deleted and is replaced with the following sentence: 
 
       The administrative law judge should either have determined whether the plaintiff’s 
       ailments  are  at present  totally  disabling, and,  if  so (see Sam v. Astrue,  550 F.3d 808, 
       810  (9th  Cir.  2008)  (per  curiam)),  have  retained  a  medical  expert  to  estimate  how 
       grave  her  condition  was  in  March  2004,  the  last  date  before  her  coverage  expired, 
      Henderson  ex  rel.  Henderson  v.  Apfel,  179  F.3d  507,  513  (7th  Cir.  1999);  Grebenick  v. 
      Chater, 121 F.3d 1193 (8th Cir. 1997); see also Eichstadt v. Astrue, 534 F.3d 663, 666–67 
      (7th  Cir.  2008);  Allord  v.  Barnhart,  455  F.3d  818,  822  (7th  Cir.  2006);  or  the  judge 
      should have determined directly whether the plaintiff was totally disabled by then—
      but in making that determination he must (as under the first approach) consider all 
      relevant evidence, including the evidence regarding  the plaintiffʹs  condition  at pre‐
      sent. See, e.g., id.; Anderson v. Sullivan, 925 F.2d 220, 222 (7th Cir. 1991); Ray v. Bowen, 
      843 F.2d 998, 1005 (7th Cir. 1988). 
 
    The  petition  for  rehearing  is  granted  to  the  extent  that  the  panel  has  made  the  above 
change, but is otherwise denied.